In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00385-CV
     ___________________________

       RUSSELL MAIR, Appellant

                    V.

      ARTURO LOZANO, Appellee




 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-005304-1


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Before the court is Appellee Arturo Lozano’s motion to dismiss Appellant

Russell Mair’s appeal. Attached to the motion and filed with the clerk of this court is

a document signed by both parties in which they agreed to dismiss the appeal.

Appellant did not respond to the motion. See Chan Il Pak v. Ad Villarai, LLC, No. 05-

17-01182-CV, 2019 WL 1090407, at *1 (Tex. App.—Dallas Mar. 8, 2019, no pet.)

(mem. op.) (dismissing appeal where an appellee filed a motion to dismiss along with

a signed agreement to dismiss the appeal and the appellant did not respond to the

motion). In accordance with an agreement signed by the parties or their attorneys and

filed with the clerk, we may render judgment effectuating the parties’ agreement. Tex.

R. App. P. 42.1(a)(2)(A); Fusion Indus., LLC v. Edgardo Madrid & Assocs., LLC, 624

S.W.3d 843, 849 (Tex. App.—El Paso 2021, no pet.).

      This court is of the opinion that the motion should be granted. Accordingly,

we dismiss the appeal. See Tex. R. App. P. 43.2(f). All costs are taxed against

Appellant. See Tex. R. App. P. 42.1(d).

                                                     Per Curiam

Delivered: February 3, 2022




                                          2